Order and judgment (one paper), Supreme Court, New York County (Martin Shulman, J.), entered on or about May 21, 2013, which, upon converting respondent tenants’ motion for summary judgment into a proceeding pursuant to CPLR article 78, denied the petition and dismissed the proceeding, unanimously affirmed, without costs.
The agency’s application of a 6% net present value discount to the lump sum payment it made under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 USC § 4621 et seq.) (the Act) as replacement housing assistance for the displacement of the tenants in connection with the Second Avenue Subway Project was neither irrational (see e.g. Matter of Partnership 92 LP & Bldg. Mgt. Co., Inc. v State of N.Y. Div. of Hous. & Community Renewal, 46 AD3d 425, 428 [1st Dept 2007], affd 11 NY3d 859 [2008]) nor affected by any error of law. As per the Act and accompanying regulations, the agency properly exercised its “broad latitude” in carrying out its statutory obligations, given that the purpose of the relocation payment was to “minimize hardship” and provide “reasonable,” “fair and equitable” assistance at a “reasonable cost” to the agency, not to provide dollar for dollar coverage of the difference in rent between the vacated rent-regulated apartment and the comparable replacement apartment, and in this instance the payment comported with that purpose in each respect. In view of the foregoing, we need not address the tenants’ other contentions.
Concur — Tom, J.P, Moskowitz, DeGrasse, Manzanet-Daniels and Clark, JJ.